Citation Nr: 0534111	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-30 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for a disorder 
manifested by G6PD deficiency.

2.  Entitlement to service connection for keloids of the left 
ear, back, chest, and face.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for a left shoulder 
disorder, including arthritis.

5.  Entitlement to service connection for a knee disorder, 
including arthritis.

6.  Entitlement to service connection for a right elbow 
disorder, including arthritis.

7.  Entitlement to service connection for a right finger 
disorder.

8.  Entitlement to service connection for allergies, 
including allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1999.

The instant appeal arose from an October 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Columbia, South Carolina, which denied the claims on 
appeal.

In July 2005, a videoconference hearing was held before the 
undersigned, sitting at Columbia, South Carolina, who is 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102.

The issues of entitlement to service connection for a left 
shoulder disorder, a knee disorder, a right elbow disorder, a 
right finger disorder, and allergic rhinitis, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By an October 2002 rating decision, the RO denied service 
connection for a disorder manifested by G6PD deficiency.  The 
veteran perfected an appeal on this claim.

2.  During the July 2005 hearing, the veteran withdrew on the 
record his appeal as to his claim for service connection for 
a disorder manifested by G6PD deficiency; this withdrawal 
request was received by the Board prior to the promulgation 
of a decision.

3.  The veteran's keloids of the left ear, back, chest, and 
face and bilateral callosities of the feet began in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for service 
connection for a disorder manifested by G6PD deficiency have 
been met, and the veteran's appeal is dismissed without 
prejudice.  38 U.S.C.A. § 7105 (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2005).

2.  The veteran's keloids of the left ear, back, chest, and 
face were incurred or aggravated in his active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  The veteran's bilateral callosities of the feet were 
incurred or aggravated in his active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disorder manifested by G6PD deficiency

A substantive appeal may be withdrawn on the record at a 
hearing prior to the promulgation of a decision by the Board 
of Veterans' Appeals (Board).  Withdrawal may be made by the 
appellant or by his representative.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.204.

By an October 2002 rating decision, the RO denied service 
connection for a disorder manifested by G6PD deficiency.  The 
veteran perfected an appeal as to this claim.  However, while 
on the record during his July 2005 hearing before the 
undersigned, the veteran testified that he wished to withdraw 
his appeal with respect to that claim.

In this case, prior to the promulgation of a decision by the 
Board, the veteran has withdrawn his claim for service 
connection for a disorder manifested by G6PD deficiency.  As 
a result of this withdrawal, no allegations of error of fact 
or law concerning the claims for service connection remain 
before the Board for consideration.  Consequently, the 
veteran's appeal is dismissed without prejudice.

Keloids of the left ear, back, chest, and face and bilateral 
callosities of the feet

The veteran contends that his keloids of the left ear, back, 
chest, and face and bilateral callosities of the feet began 
in service, and he should therefore be entitled to service 
connection.  Service connection may be established for 
disability resulting from injury or disease incurred in 
service or for a preexisting injury or disease that was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  In making its 
determination, the Board must determine the credibility and 
probative value of the evidence.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has 
the duty to assess the credibility and weight to be given to 
the evidence).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the veteran's service medical records confirm 
that he was treated for keloids numerous times in service, 
including keloids of the left ear, back, chest, and face.  
Also documented is treatment for bilateral callosities of the 
feet.  

Post service medical records establish that in 2003, the 
veteran received treatment for keloids of the earlobe, chest, 
back, and scarring of the face due to dermatological problems  
That same year, the veteran received treatment for 
hyperkeratotic skin of both feet.

The Board finds that each of the elements of service 
connection has been proven in this case.  The veteran has the 
current disability of keloids and bilateral callosities  of 
the feet, the same disabling conditions for which he received 
treatment in service.  Accordingly, service connection for 
keloids of the left ear, back, chest, and face and bilateral 
callosities of the feet is granted.

The Board notes that regulations enacted under the Veterans' 
Claims Assistance Act of 2000 (VCAA) require VA to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (2002); 
38 C.F.R. § 3.159(c) (2005).  As the Board finds that service 
connection for keloids of the left ear, back, chest, and face 
and bilateral callosities of the feet is warranted, VCAA 
compliance is unnecessary.


ORDER

The claim for service connection for disorder manifested by 
G6PD deficiency is dismissed without prejudice.

Entitlement to service connection for keloids of the left 
ear, back, chest, and face is granted.

Entitlement to service connection for bilateral callosities 
of the feet is granted


REMAND

Service medical records show that the veteran sustained a 
right elbow injury and that he was diagnosed with allergic 
rhinitis and left shoulder impingement syndrome.  He has also 
testified that he injured his knee in service while pushing 
heavy equipment onto aircraft.  

The VCAA gives VA the duty to obtain pertinent federal 
records.  The veteran has testified that most of his medical 
treatment since service, including treatment for his left 
shoulder, elbow, knee, and allergies, has taken place at the 
Moncrief Army Hospital in South Carolina.  While VA made one 
attempt to obtain these records, no response was received.  
The RO should make at least one more attempt to obtain these 
records.  See 38 U.S.C.A. § 5103A(c).

In addition, the service medical records show that the 
veteran dislocated his right fourth finger in service, and he 
has complained of pain and difficulty grasping objects since 
that time.  A VA orthopedic examination should be 
accomplished to determine the nature and etiology of any 
right fourth finger problems.  38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED for the following:

1.  After obtaining any necessary 
authorization from the veteran, the RO 
should obtain a complete copy of his 
post-service medical treatment records 
pertaining to the left shoulder, elbow, 
knee, and allergies from Moncrief Army 
Community Hospital in Fort Jackson, South 
Carolina.

2.  The veteran should be scheduled for a 
VA orthopedic examination.  The claims 
folder, including a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should include a 
detailed account of all manifestations of 
any right fourth finger disorder found to 
be present.  The examiner should express 
an opinion as to whether it is at least 
as likely as not that any current right 
fourth finger disability is related to 
service, including the dislocation of 
that finger in service.

3.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
any of the benefits sought remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


